DETAILED ACTION
This action is in response to the application filed 12 April 2020.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2020 has been considered by the examiner.

Claim Objections
Claims 6, 7, 13, 14, and 20 objected to because of the following informalities:  Claims 6, 7, 13, and 14 recites “wherein an imputed word vectors”; it appears that the claim should either read ‘wherein an imputed word vector’ or ‘wherein imputed word vectors’ (since an is singular and vectors is plural).  Claim 20 recites similarly “wherein a first imputed word vectors” and “a second imputed word vectors”; however, again it appears that the limitations should read either ‘wherein a first imputed word vector’ and “a second imputed word vector’ or ‘wherein first imputed word vectors’ and “second imputed word vectors’.  
	Claims 6, 7, 13, 14, and 20 further recite the term “servers as”; it appears that this term should be “serves as”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 9, 10, 11, 16, 17, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “calculating fourth similarity scores between the second skill vectors and the skill category vectors and between the third skill vectors and the skill category vectors, using both the reference corpus word embedding model and the target corpus word embedding model”, however it is unclear what is being considered a ‘fourth score’ as it is claimed to be both ‘scores between the second skill vectors’ and scores ‘between the third skill vectors and the skill category vectors’.  It is unclear how both can be a ‘fourth score’.  Clarification  and /or correction is required. 
	
	Claim 2 further recites “determining, by the computer, the skill adjacencies between the skills extracted from the job requisitions and the skills extracted from resumes, by using the machine learning model, based on the features extracted from the third similarity scores and fourth similarity scores”, however it is unclear how this is different than what was calculated in the step of “calculating, by the computer, third similarity scores between second skill vectors for the skills extracted from the job requisitions and third skill vectors for the skills extracted from the resumes”, since adjacency  is merely a distance, which is a similarity score (see e.g. paragraph [0031] “Additionally, the cosine similarity scores between respective ones of skill vectors and respective ones of skill category vectors are calculated. If a cosine similarity score between a skill vector and a skill category vector is less than a skill category similarity clip level (SC), the skill vector and the skill category vector are deemed to be adjacent (emphasis added)” [noting that category similarity clip level is not defined by Applicant’s specification, and is not a term of art]).  
	If the cosine similarity scores already determine adjacencies, i.e. similarities, between the ‘second skill vectors for the skills extracted from the job requisitions and third skill vectors’, and since the ‘features’ are merely cosine similarity scores (see Applicant’s specification [0032] “At step S303, the computer generates features extracted from the similarity scores calculated at steps S301 and S302. The generated features include cosine similarity scores between pairs of skills using the two models (i.e., the reference corpus word embedding model and the target corpus word embedding model)... The generated features further include the number of shared top-n category vectors. The generated features further include cosine similarity scores of top-n category vectors. ”), how is the step of “determining, by the computer, the skill adjacencies between the skills extracted from the job requisitions and the skills extracted from resumes, by using the machine learning model, based on the features extracted from the third similarity scores and fourth similarity scores” any different? Turning to Applicant’s specification, there is no further clarification on these steps, or on “third similarity scores and fourth similarity scores”, as noted in the 112(a) rejection above.  Correction / clarification is required. 
	Claims 3 and 4 are dependent from claim 2, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 9 recites the same limitations as found in claim 2, and is rejected using the same rationale. 
	Claims 10 and 11 are dependent from claim 9, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claim 16 recites the same limitations as found in claim 2, and is rejected using the same rationale.
	Claims 17 and 18 are dependent from claim 16, and are rejected as having the same deficiencies under 35 USC 112(b).

	Claim 3 further recites the limitations “The computer-implemented method of claim 2, further comprising: determining, by the computer, whether a similarity score between a respective one of the second skill vectors and a respective one of the third skill vectors is less than a predetermined skill similarity clip level; and in response to determining that the similarity scores is less than the predetermined skill similarity clip level, identifying, by the computer, the respective one of the second skill vectors and the respective one of the third skill vectors as adjacent” , and claim 4 further recites “The computer-implemented method of claim 2, further comprising: determining, by the computer, whether a similarity score between a respective one of the third skill vectors and a respective one of the skill category vectors is less than a predetermined skill category similarity clip level; and in response to determining that the similarity scores is less than the predetermined skill category similarity clip level, identifying, by the computer, the respective one of the third skill vectors and the respective one of the skill category vectors as adjacent”, however it is unclear what is meant by ‘similarity clip level’.  This is not a term of art, and turning to Applicant’s specification, there is no description or definition.  For purposes of examination, ‘similarity clip level’ will be interpreted as a threshold. Correction and /or clarification is required. 
	
	Claims 3 and 4 are dependent from claim 2, and are rejected as having the same deficiencies under 35 USC 112(b).
	Claims 10 and 11 recite the same limitations as found in claims 3 and 4, and are rejected using the same rationale. 
	Claims 17 and 18 recite the same limitations as found in claims 3 and 4, and are rejected using the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Examiner Note: Claims 8 – 14 ARE in one of the four statutory categories of invention (see specification, [0049]). 

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of calculating, by a computer, first similarity scores between first skill vectors obtained from one or more training datasets and second similarity scores between the first skill vectors and skill category vectors pre-calculated from job requisitions, using both a reference corpus word embedding model and a target corpus word embedding model; generating, by the computer, features extracted from the first similarity scores and
the second similarity scores; and based on the features, training, by the computer, a machine learning model for classifying combinations of skills as adjacent and non-adjacent. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. hiring employees, comparing skills for a job to skills of an employee or applicant) 1 using mathematical calculations / formulas2, but for the recitation of generic computer components. 3  The claim language encompasses a user using mathematical algorithms to determine if an employee skill matches the requirements of a job.  The mere nominal recitation of a generic computer does not take the claim limitation out of the abstract process groupings4.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitations of wherein the machine learning model is used to determine skill adjacencies between skills extracted from the job requisitions and skills extracted from resumes; however this merely further describes the mathematical algorithm (and is not an active step), and does not provide for a practical application of the abstract idea, as it is merely an extension of the abstract idea; and a computer, however this is recited at a high level of generality, and merely automates the steps. This additional limitation is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to exemplary dependent claims 2 – 7:
Claim 2 merely recites additional limitations that cover certain methods of organizing human activity using mathematical calculations / formulas;
Claims 3 and 4 merely further describe the mathematical formulas / calculations used in the abstract idea by reciting thresholds or limits;
Claim 5 merely recites the intended results of the generating step;
Claims 6 and 7 merely further describe the data being used in the abstract process.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer, a  computer program product, one or more processors and one or more computer readable tangible storage devices] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry5  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0045]-[0057], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9 – 12, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (U.S. 2018/0189739, hereinafter Kenthapadi) in view of Scott et al. (U.S. 2007/0078845, hereinafter Scott). 

In respect to claim 1 (as best interpreted in light of the 112(b) rejections and Applicant’s disclosure), Kenthapadi discloses a computer-implemented method for determining skill adjacencies using a machine learning model, the method comprising:
	calculating, by a computer, first similarity scores between first skill vectors7 obtained from one or more training datasets and second similarity scores between the first skill vectors and skill category vectors pre-calculated from job requisitions, using both a reference corpus word embedding model and a target corpus word embedding model8 (see at least [0094] Some example embodiments are presented for comparing member skills [i.e. first similarity scores between first skill vectors obtained from one or more training datasets] , but the same principles may be applied to comparing other features in addition to the skills, such as title, position, function within the company, years of experience, etc., or any combination thereof. In some example embodiments, semantic vectors are created for the skills of members, and in other embodiments, the semantic vectors include the skills, the titles, and the job functions, for example. [0095] Reducing vector dimension from a sparse vector representation to a compressed vector representation may be done in several ways. In one embodiment, the skills and title of each member are placed within a row, and then matrix factorization is utilized to reduce the vectors to a smaller dimension, such as 50 or 100. Then, in the reduced-dimension space, a nearest-neighbor computation from the job skills is performed, restricted to the employees of the company of interest, resulting in a similarity coefficient for each employee. This way, the members with similar skills in the job are found. Afterwards, the top members with the best similarity coefficients are selected for the virtual team. For example, the virtual team may include the top four members, the top six members, the top 50 members, etc. [0096] In some example embodiments, a similarity threshold is defined, and people are selected for the virtual team
when their similarity coefficient with reference to the job skills is above the similarity threshold. Therefore, there could be cases where there is no virtual team for the job in the company posting the job. [0097] As used herein, the similarity coefficient between a first skill vector and a second skill vector is a real number
that quantifies a similarity between the respective skills [i.e. calculating, by a computer, first similarity scores ... and second similarity scores]. The similarity coefficient is also referred to herein as the similarity
value. In some example embodiments, the similarity coefficient is in the range 0 to 1, but other ranges are also possible. In some embodiments, cosine similarity is utilized to calculate the similarity coefficient between the skill vectors. [0098] In some example embodiments, the skill data 802 includes a skill identifier ( e.g., an integer value) and a skill description text (e.g., C++ ). The member profiles 302 are linked to the skill identifier, in some example embodiments. [0099] Semantic analysis finds similarities among member skills by creating a skill vector 1008 for each member such tliat members with similar skills have skill vectors 1008 near each other. In one example embodiment, the tool Word2vec is used to perform the semantic analysis, but other tools may also be used, such as Gensim, Latent Dirichlet Allocation (LDA), or Tensor flow; see further [0046] The jobs database 122 includes job postings offered by companies in the company database 124. Each job posting includes job-related information such as any combination of employer, job title, job description, requirements for the job, salary and benefits, geographic location, one or more job skills required, day the job was posted, relocation benefits, and the like. [0100] These models are shallow, two-layer neural networks  that are trained to reconstruct linguistic contexts of words. Word2vec takes as input a large corpus of text and produces a high-dimensional space. Each unique word  in the corpus is assigned a corresponding vector in the space. The vectors are positioned in the space such that words that share common contexts in the corpus are located in close proximity to one another in the space. In one example embodiment, each element of the skill vector 1008 is a real number [i.e. using both a reference corpus word embedding model and a target corpus word embedding model] . [0101] Initially, a simple skill vector 1010 is created for each skill, where each simple skill vector 1010 includes a plurality of zeros and a one at the location corresponding to the skill. Afterwards, a concatenated skill table 1004 is
created, where each row includes a sequence indicating all the skills for a corresponding member. Thus, the first row of the concatenated skill table 1004 includes all the simple skill vectors 1010 for the skills of the first member, the second row includes all the simple skill vectors 1010 for the skills of tthe second member, and so forth; see further  [0123] Once the compressed skill vectors 1008 are identified, the skills of the job are identified, and a vector for the job is created by combining the vectors of the different skills associated with the job. Once the job skill vector is available, the job skill vector may be used to find the members of the virtual team who have compressed skill vectors 1008 similar to the job skill vector [i.e. second similarity scores between the first skill vectors and skill category vectors pre-calculated from job requisitions]) 9;
	generating, by the computer, features extracted from the first similarity scores and the second similarity scores10 (see at least [0132] At operation 1206, the job compressed skill vector 1218 is compared to the company employee compressed skill vectors 1214. For example, in one embodiment, the compressed skill vectors 1218 and 1214 are compared utilizing cosine similarity. In other embodiments, other similarity algorithms may be used to calculate the similarity coefficient. [0133] At operation 1208, the employees with a similarity coefficient above a predetermined threshold are selected as candidates for the virtual team. In some example embodiments, the virtual team members are ranked according to the similarity coefficient. [0134] From operation 1208, the method flows to operation 1210, where the top n (or fewer than n if there are less than n available) virtual team members are selected based on their similarity coefficients. The value of n may be in the range from two to fifty, although other values are also possible. In one example embodiment, if the member is looking at a job in his or her own company, the member may be eliminated from the virtual team since the similarity coefficient would be a perfect 100%. For example, this may be useful in case the member is looking for a different job within the same company; see further  [0147] At operation 1308, employees with a CM above a predetermined threshold are selected, and in operation 1310 the top n employees are selected to form the virtual team according to their CM similarity values. At operation 1312, the virtual team is presented to the member );
	based on the features, training, by the computer, a machine learning model for classifying combinations of skills as adjacent and [non-adjacent] [e.g. distant, dissimilar, remote, outlying, divergent] (see at least [0102] A semantic analysis operation 1006 is then performed on the concatenated skill table 1004. In one example embodiment, Word2vec is utilized, and the result is compressed skill vectors 1008, or simply "skill vectors," such that members with similar skills have skill vectors 1008 near each other (e.g., with a similarity coefficient below a predetermined threshold); see further  [0133] At operation 1208, the employees with a similarity coefficient above a predetermined threshold are selected as candidates for the virtual team. In some example embodiments, the virtual team members are ranked according to the similarity coefficient [Examiner noting that any coefficients outside of the threshold determination can be considered “non-adjacent” 11]; see further  [0086] Machine learning is a field of study that gives  computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data 912 in order to make data-driven predictions or decisions expressed as outputs or assessments 920. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools). 
	wherein the machine learning model is used to determine skill adjacencies between skills extracted from the job requisitions and skills extracted from resumes [e.g. profiles] (see at least  [0130] Company employee compressed skill vectors 1214 for the employees of a company 1204 are calculated based on the employees' respective member profiles 1202. It is to be noted that the member profile 1202 may include demographic and professional information about the member, but may also include the activities performed by the member on the social network or in other networks (e.g., news websites) [i.e. third skill vectors for the skills extracted from the resumes]).
	While Kenthapadi discloses skill vectors that are similar, and a range of similarity (see at least [0097]), and as such at least strongly suggests classifying combinations of skills non-adjacent [e.g. distant, dissimilar, remote, outlying, divergent], it may not explicitly disclose the language of non-adjacent [e.g. distant, dissimilar, remote, outlying, divergent]12.
	Analogous art Scott discloses dissimilar [i.e. non-adjacent] vectors (see at least [0069] ... Thus, reviews with cosine similarity closer to 1 are more similar (shorter distance), while reviews with cosine similarity closer to 0 are more dissimilar (longer distance). In some other embodiments, alternatives manners of determining the distance or similarity may be used).
It would have been obvious to one of ordinary skill in the art to include in the determination of similarity scores of vectors of Kenthapadi the concept of adjacent and non-adjacent / similar and dissimilar   as taught by Scott since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result since the label applied to the level of similarity or closeness of the vector does not change the determination of a level of similarity. 

In respect to claim 2, the combined invention of Kenthapadi and Scott disclose the computer-implemented method of claim 1 (see Id.), Kenthapadi disclosing further comprising:
	calculating, by the computer, third similarity scores between second skill vectors13 for the skills extracted from the job requisitions and third skill vectors for the skills extracted from the resumes [e.g. profiles] (see at least  [0130] Company employee compressed skill vectors 1214 for the employees of a company 1204 are calculated based on the employees' respective member profiles 1202. It is to be noted that the member profile 1202 may include demographic and professional information about the member, but may also include the activities performed by the member on the social network or in other networks (e.g., news websites) [i.e. third skill vectors for the skills extracted from the resumes], and see  [0132] At operation 1206, the job compressed skill vector 1218 is compared to the company employee compressed skill vectors 1214. For example, in one embodiment, the compressed skill vectors 1218 and 1214 are compared utilizing cosine similarity. In other embodiments, other similarity algorithms may be used to calculate the similarity coefficient), calculating fourth similarity scores between the second skill vectors and the skill category vectors and between the third skill vectors and the skill category vectors, using both the reference corpus word embedding model and the target corpus word embedding model ( [0124] FIG. 11 illustrates a method for finding a virtual team based on job data, according to some example embodiments. A search query 1102 is perfom1ed for the user 130 using the client device 104 in operation 1104 to obtain a plurality of jobs 1106. For a job 1108, a title 1110 and skills 1112 are identified for finding the virtual team in the company posting the job 1108. [0125] In some example embodiments, the title 1110 may be expanded with similar titles 1114 for finding the virtual team and the skills 1112 may be expanded with similar skills 1116 for finding the virtual team. It is to be noted that utilizing the similar titles 1114 and utilizing the similar skills 1116 are optional operations, and the virtual team may be found with only the title 1110 and the skills 1112, in other embodiments. [0126] At operation 1118, the virtual team is found by selecting virtual team members who match the title 1110 (or optionally including the similar titles 1114) and the skills 1112 (or optionally including the similar skills 1116). More details on how to find the virtual team are provided below with reference to FIGS. 12 and 13. [0127] At operation 1120, some of the jobs 1106 from the search are presented on a user interface, and the virtual teams are presented for one or more of these jobs, if virtual teams have been found for the jobs. [0128] As discussed above, the virtual team is found based on job data, but in other embodiments the virtual team may be found based on the job data and the member data in order to further personalize the virtual team to the skills of the member. More details are provided below with reference to FIG. 13 regarding how to find virtual teams based on job data and member data(; 
	generating, by the computer, features extracted from the third similarity scores and the fourth similarity scores (see at least [0132] At operation 1206, the job compressed skill vector 1218 is compared to the company employee compressed skill vectors 1214. For example, in one embodiment, the compressed skill vectors 1218 and 1214 are compared utilizing cosine similarity. In other embodiments, other similarity algorithms may be used to calculate the similarity coefficient. [0133] At operation 1208, the employees with a similarity coefficient above a predetermined threshold are selected as candidates for the virtual team. In some example embodiments, the virtual team members are ranked according to the similarity coefficient. [0134] From operation 1208, the method flows to operation 1210, where the top n (or fewer than n if there are less than n available) virtual team members are selected based on their similarity coefficients. The value of n may be in the range from two to fifty, although other values are also possible. In one example embodiment, if the member is looking at a job in his or her own company, the member may be eliminated from the virtual team since the similarity coefficient would be a perfect 100%. For example, this may be useful in case the member is looking for a different job within the same company; see further  [0147] At operation 1308, employees with a CM above a predetermined threshold are selected, and in operation 1310 the top n employees are selected to form the virtual team according to their CM similarity values. At operation 1312, the virtual team is presented to the member.); and
	determining, by the computer, the skill adjacencies between the skills extracted from the job requisitions and the skills extracted from resumes, by using the machine learning model, based on the features extracted from the third similarity scores and fourth similarity scores (see at least [0130] Company employee compressed skill vectors 1214 for the employees of a company 1204 are calculated based on the employees' respective member profiles 1202. It is to be noted that the member profile 1202 may include demographic and professional information about the member, but may also include the activities performed by the member on the social network or in other networks (e.g., news websites) [i.e. third skill vectors for the skills extracted from the resumes]; see further  [0132] At operation 1206, the job compressed skill vector 1218 is compared to the company employee compressed skill vectors 1214. For example, in one embodiment, the compressed skill vectors 1218 and 1214 are compared utilizing cosine similarity. In other embodiments, other similarity algorithms may be used to calculate the similarity coefficient).

In respect to claim 3, the combined invention of Kenthapadi and Scott disclose the computer-implemented method of claim 2 (see Id.), Kenthapadi disclosing further comprising:
	determining, by the computer, whether a similarity score between a respective one of the second skill vectors and a respective one of the third skill vectors is less than a predetermined skill similarity clip level (threshold level) ( see at least  [0097] As used herein, the similarity coefficient between a first skill vector and a second skill vector is a real number that quantifies a similarity between the respective skills. The similarity coefficient is also referred to herein as the similarity value. In some example embodiments, the similarity coefficient is in the range 0 to 1, but other ranges are also possible. In some embodiments, cosine similarity is utilized to calculate the similarity coefficient between the skill vectors); and Scoot, as combined with Kenthapadi further discloses in response to determining that the similarity scores is less than the predetermined skill similarity clip level (threshold level), identifying, by the computer, the respective one of the second skill vectors and the respective one of the third skill vectors as adjacent (see at least [0069] ... Thus, reviews with cosine similarity closer to 1 are more similar (shorter distance), while reviews with cosine similarity closer to 0 are more dissimilar (longer distance). In some other embodiments, alternatives manners of determining the distance or similarity may be used).

In respect to claim 4, the combined invention of Kenthapadi and Scott disclose the computer-implemented method of claim 2 (see Id.), Kenthapadi disclosing further comprising: determining, by the computer, whether a similarity score between a respective one of the third skill vectors and a respective one of the skill category vectors is less than a predetermined skill category similarity clip level (threshold level) (see at least [0097] As used herein, the similarity coefficient between a first skill vector and a second skill vector is a real number that quantifies a similarity between the respective skills. The similarity coefficient is also referred to herein as the similarity value. In some example embodiments, the similarity coefficient is in the range 0 to 1, but other ranges are also possible. In some embodiments, cosine similarity is utilized to calculate the similarity coefficient between the skill vectors); and
	in response to determining that the similarity scores is less than the predetermined skill category similarity clip level, identifying, by the computer, the respective one of the third skill vectors and the respective one of the skill category vectors as adjacent (see at least [0069] ... Thus, reviews with cosine similarity closer to 1 are more similar (shorter distance), while reviews with cosine similarity closer to 0 are more dissimilar (longer distance). In some other embodiments, alternatives manners of determining the distance or similarity may be used).

In respect to claim 5, the combined invention of Kenthapadi and Scott disclose the computer-implemented method of claim 1 (see Id.), Kenthapadi disclosing wherein the features extracted from the first similarity scores and the second similarity scores include at least one of: the first similarity scores and the second similarity scores (see at least [0097] As used herein, the similarity coefficient between a first skill vector and a second skill vector is a real number that quantifies a similarity between the respective skills. The similarity coefficient is also referred to herein as the similarity value. In some example embodiments, the similarity coefficient is in the range 0 to 1, but other ranges are also possible. In some embodiments, cosine similarity is utilized to calculate the similarity coefficient between the skill vectors; see further [0132] At operation 1206, the job compressed skill vector 1218 is compared to the company employee compressed skill vectors 1214. For example, in one embodiment, the compressed skill vectors 1218 and 1214 are compared utilizing cosine similarity. In other embodiments, other similarity algorithms may be used to calculate the similarity
coefficient. ), Boolean variables for whether there are any shared skill category vectors occurring in top skill category vectors, a number of shared top skill category vectors, and similarity scores of the top skill category vectors.

Claims 9 – 12, and 15 – 19 recite a computer program product and a system performing the same steps as found in claims 1 – 5, and are rejected using the same rationale. 

Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the base claim were rewritten to  overcome the rejection under 35 U.S.C. 101, set forth in this Office action. 
	None of the closest prior art of record discloses wherein an imputed word vectors is generated from a matrix for words in an industry knowledge base but not in a collection of job requisitions, as recited in claims 6, 13 and 20.
	None of the closest prior art of record discloses wherein an imputed word vectors is generated from a matrix for words in a collection of job requisitions, as recited in claim 7, 14, and 20.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Tolman; Bradley et al. US 20180032606 A1, which discloses recommending topic clusters for unstructured text documents; 
Jo; Hwiyeol US 20190384817 A1, which discloses a word vector correction method; 
Mathiesen; Christian V. et al.  US 20200302368 A1, which discloses an assessment-based qualified candidate delivery; 
Duan; Dongxu et al. US 20180137090 A1 which discloses identification of textual similarity; 
Bykov; Yuri et al. US 20210065126 A1 which discloses a job skill taxonomy;
Sapugay; Edwin et al. US 20210004442 A1 which discloses a predictive similarity scoring subsystem in a natural language understanding (nlu) framework; 
Tacchi; Ruggero Altair et al.	US 9436760 B1 which discloses measuring accuracy of semantic graphs with exogenous datasets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	
		


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II.B. Commercial or Legal Interactions: e.g. ii. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);  II.C. Managing Personal Behavior or Relationships or Interactions Between People 
        
        2 See MPEP 2106.04(a)(2) I.C. 
        
        3 See, e.g. Applicant’s specification, which states “ When a human resources professional is hiring employees for a job that requires highly specialized skills, hundreds of applicants are expected. To sort through these applications, the human resources professional may use software that can parse resumes and extract keywords and phrases.”
        
        4 See additionally Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016): “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        7 Examiner noting that “skill vectors” are not explicitly defined in Applicant’s specification, merely that they are “obtained from one or more training datasets”, see, e.g. [0005], [0006]; the remaining disclosure merely states that “skill vectors” are compared to other vectors. 
        
        8 Examiner noting that these are merely labels applied to embedding models. 
        9 Noting that Word2vec is a model used for both the required job skills and the member skills. See https://web.archive.org/web/20190510113751/https://en.wikipedia.org/wiki/Word2vec
        
        10 Applicant’s specification, paragraph [0032] “At step S303, the computer generates features extracted from the similarity scores calculated at steps S301 and S302. The generated features include cosine similarity scores between pairs of skills using the two models (i.e., the reference corpus word embedding model and the target corpus word embedding model)... The generated features further include the number of shared top-n category vectors. The generated features further include cosine similarity scores of top-n category vectors. ”.
        
        11 Noting there is no description of “non-adjacent” determination in Applicant’s disclosure. 
        
        12 Examiner again noting no description of “non-adjacent” determination. 
        
        
        13 Examiner noting that “skill vectors” are not explicitly defined in Applicant’s specification, nor is there any mention of a second or third or different set of “skill vectors”, see e.g. paragraphs [0031], which states that “Additionally, the cosine similarity scores between respective ones of skill vectors and respective ones of skill category vectors are calculated...” and [0041], which states “At step S501, the computer calculates cosine similarity scores between skill
        vectors and cosine similarity scores between skill vectors and skill category vectors”.  No differentiation is made between “skill vectors”.